In an action to foreclose a mortgage on real property, defendants D. X. D. Rest., Inc., and Zelda and Jacob Mendelson appeal from (1) an order of the Supreme Court, Rockland County, dated October 9, 1975, which, inter alia, granted the plaintiff mortgagee’s motion for summary judgment and referred the matter to a referee to ascertain and compute the amount due on the bond and mortgage, and (2) the judgment of *896foreclosure and sale, dated December 16, 1975. Order and judgment affirmed, with one bill of $50 costs and disbursements to respondent to cover both appeals. Appellants’ various arguments are completely without merit. The arguments either ignore the specific terms of a bond and mortgage executed by appellants, one of whom is a practicing member of the Bar, or have no basis in fact on this record. We perceive no bad faith in the mortgagee’s actions and believe that foreclosure was proper here. Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.